DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formyNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Amendment filed on 12/2/2022. Claims 1-11 are pending in the case. Claim 12 is cancelled. This Office Action is made final.

Response to Arguments
2.	Applicant's amendments and cancellation to alleviate the 35 U.S.C. 112(f) rejection of claims 1-10 and 12 have been fully considered and are persuasive, therefore the 35 U.S.C. 112(f) rejection of these claims is respectfully withdrawn. 

After careful review of the amended claims (given the broadest reasonable interpretation) and the remarks provided by the Applicant along with the cited references, the Examiner does not agree with the Applicant for at least the reasons provided below:

A1. 	Regarding amended independent claim 1, Applicant argues on page 6-10 that the cited references Shanbhag and Sugimoto don’t teach or suggest the added limitations of “displaying a facility display map including a plurality of display elements in the conversation screen”. 
R1. 	The examiner respectfully disagrees. Applicant’s arguments have been considered but they are moot because the arguments do not apply to the new reference Churchill used in the current rejection. Churchill teaches this limitation. Churchill teaches displaying a map initially together with the messaging session in the messaging window:
During a chat session the initial user and his/her buddy can navigate to different locations on the interactive map display area 308 (FIG. 3 and par. 52).
 
Claim Rejections - 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shanbhag et al (U.S. Patent Application 20090204319) in view of Sugimoto et al (U.S. Patent Application 20190187949) and in view of Churchill et al (U.S. Patent Application 20090254840). 
Regarding claims 1 and 11, Shanbhag et al teaches an information processing apparatus comprising: 
	a processor configured to:
perform control to display a facility display map including a plurality of display elements indicating a plurality of facilities in a screen (i.e. map displays available parking lots (FIG. 7 and par. 54-55)); and 
in response to an operation by the operator to select one display element from among the plurality of display elements on the facility display map, perform processing for reserving a facility indicated by the one display element (i.e. the user selects a parking location and reserves it using a link (FIG. 8 and par. 61-63). The parking reservation interface 1002 may be displayed (e.g., in a "pop-up" manner) in response to the user selecting parking garage 704 for parking. Interface 1002 displays parking information and options for parking garage 704 (FIG. 10 and par. 64-65)).
Shanbhag et al doesn’t expressly teach a conversation screen displaying a conversation between a system and an operator.
Sugimoto et al teaches a conversation screen displaying a conversation between a system and an operator (i.e. display a talk room, i.e. a chatting window (FIG. 4, 11)); and 
in response to an operation by the operator to select one display element from among the plurality of display elements on the facility display, perform processing for reserving a facility indicated by the one display element (i.e. in the talk room the user selects a restaurant and makes a reservation (FIG. 4 and par. 116, 128, 134, 142; FIG. 11 and par. 183-194)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Sugimoto et al to display a conversation screen displaying a conversation between a system and an operator, because doing so would allow a user to make reservations directly from the chatting session in which a reservation is discussed by a group of users (par. 4-5).
Shanbhag et al and Sugimoto et al don’t expressly teach display map initially in the conversation screen.
Churchill et al teaches display map initially in the conversation screen (i.e. during a chat session the initial user and his/her buddy can navigate to different locations on the interactive map display area 308 (FIG. 3 and par. 52)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Churchill et al to display a map initially in the conversation screen, because doing so would provide a method for participants to place chat comments on an interactive map, thereby allowing meetings to be arranged dynamically (par. 5).




Regarding claim 2, Shanbhag et al and Sugimoto et al and Churchill et al teach the information processing apparatus according to claim 1. Shanbhag et al further teaches wherein the processor further configured to perform control to display the facility display map in the conversation screen by performing control to display a map not including the plurality of display elements in the conversation screen and then performing control to display the plurality of display elements on the map (i.e. the GUI includes a parking option selector that the user can select to indicate to display parking information on the map (FIG. 6 element 606 and par. 52-53). Examiner note: if the parking selector is not selected, parking information is not displayed).

Regarding claim 3, Shanbhag et al and Sugimoto et al and Churchill et al teach the information processing apparatus according to claim 2. Shanbhag et al further teaches wherein the processor further configured to search for the plurality of facilities and performs control to display the plurality of display elements indicating the plurality of facilities on the map (i.e. the user inputs the destination geographical location. Display a map of the destination geographical location including parking information (FIG. 3 step 308 and par. 46, FIG. 6 elements 112, 206, 604 and par. 49, 53)).
Shanbhag et al doesn’t expressly teach search based on a current position of the operator.
Sugimoto et al teaches wherein the processor further configured to search for the plurality of facilities based on a current position of the operator and performs control to display the plurality of display elements indicating the plurality of facilities (i.e. display a “Search around current location” button (FIG. 4C element 515 and par. 135, FIG. 11D element 515 and par. 189). Display search results for the “Search around current location” (FIG. 4D and par. 142-143, FIG. 11F and par. 192)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Sugimoto et al to base the searches for the plurality of facilities on a current position of the operator, because doing so would allow a user to make reservations directly from the chatting session in which a reservation is discussed, while being positioned already where the facilities are located.


Regarding claim 4, Shanbhag et al and Sugimoto et al and Churchill et al teach the information processing apparatus according to claim 2. Shanbhag et al further teaches wherein the processor further configured to search for the plurality of facilities based on a position designated by the operator and performs control to display the plurality of display elements indicating the plurality of facilities on the map (i.e. the user inputs the destination geographical location. Display a map of the destination geographical location including parking information (FIG. 3 step 308 and par. 46, FIG. 6 elements 112, 206, 604 and par. 49, 53)).

Regarding claim 5, Shanbhag et al and Sugimoto et al and Churchill et al teach the information processing apparatus according to claim 1. Shanbhag et al further teaches wherein the processor further configured to perform control to display the facility display map in which a reservation state of at least one facility among the plurality of facilities is respectively associated with at least one display element indicating the at least one facility in the conversation screen (i.e. display information about the cost and availability of parking, such as the number of available spaces, for each parking lot (FIG. 7 and par. 56)).

Regarding claim 6, Shanbhag et al and Sugimoto et al and Churchill et al teach the information processing apparatus according to claim 5. Shanbhag et al further teaches wherein the processor further configured to associate the reservation state of each facility of the at least one facility with the display element indicating each facility by an attribute of the display element (i.e. the information regarding the indicated parking spaces may be provided textually, and/or in a graphical manner. For instance, parking locations may be color coded based on availability of parking. A graphical indication may also be used to indicate relative cost of parking (FIG. 7 and par. 57)).

Regarding claim 7, Shanbhag et al and Sugimoto et al and Churchill et al teach the information processing apparatus according to claim 5. Shanbhag et al further teaches wherein the processor further configured to associate the reservation state of each facility of the at least one facility with the display element indicating each facility by displaying the reservation state according to an operation of selecting the display element (i.e. parking reservation interface 1002 may be displayed (e.g., in a "pop-up" manner) in response to the user selecting parking garage 704 for parking. Interface 1002 displays parking information and options for parking garage 704 (FIG. 10 and par. 64-65)).


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shanbhag et al in view of Sugimoto et al and in view of Churchill et al, and further in view of Tanaka et al (U.S. Patent Application 20190086223). 
Regarding claim 8, Shanbhag et al and Sugimoto et al and Churchill et al teach the information processing apparatus according to claim 1, including a facility display map and a conversation screen, but they don’t expressly teach wherein the processor further configured to perform control to display a new facility display map based on the facility display map in the conversation screen according to an operation of the operator or another operator who selects the facility display map displayed in the conversation screen.
Tanaka et al teaches wherein the processor further configured to perform control to display a new display map based on the display map in the screen according to an operation of the operator or another operator who selects the display map displayed in the screen (i.e. the information database unit 53 may store a moving route candidate search result in a reusable manner and may store a search result in association with the user or attributes of the user, and reuse a previous search result on the basis of the user or the attributes of the user (par. 84). Present a changed moving route (FIG. 5 and par. 143).  The display has been updated in response to selection of a stop-by place “Store B” (FIG. 8 and par. 144-145)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Tanaka et al to display a new facility display map based on the facility display map in the conversation screen according to an operation of the operator or another operator who selects the facility display map displayed in the conversation screen, because doing so would provide a quick dynamic method to update the user’s plan when the circumstances change (par. 3-4).


Regarding claim 9, Shanbhag et al and Sugimoto et al and Churchill et al and Tanaka et al teach the information processing apparatus according to claim 8, including a facility display map and a conversation screen, but Shanbhag et al and Sugimoto et al and Churchill et al don’t expressly teach wherein the processor further configured to perform control to store conditions used when the operator searches for the plurality of facilities on the facility display map in association with the facility display map such that the conditions are able to be reused when the operator or the other operator searches for the plurality of facilities on the new facility display map.
 	Tanaka et al teaches wherein the processor further configured to perform control to store conditions used when the operator searches for the plurality of routes on the display map in association with the display map such that the conditions are able to be reused when the operator or the other operator searches for the plurality of routes on the new display map (i.e. the information database unit 53 may store a moving route candidate search result in a reusable manner and may store a search result in association with the user or attributes of the user, and reuse a previous search result on the basis of the user or the attributes of the user (par. 84)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Tanaka et al to store conditions used when the operator searches for the plurality of facilities on the facility display map in association with the facility display map such that the conditions are able to be reused when the operator or the other operator searches for the plurality of facilities on the new facility display map, because doing so would provide a quick dynamic method to update the user’s plan when the circumstances change (par. 3-4).


Regarding claim 10, Shanbhag et al and Sugimoto et al and Churchill et al and Tanaka et al teach the information processing apparatus according to claim 8. Shanbhag et al further teaches wherein the processor further configured to perform control to display the facility display map in which a reservation state of at least one facility of the plurality of facilities is respectively associated with at least one display element indicating the at least one facility, and performs control to display the new facility display map in which the reservation state of the at least one facility when the new facility display map is displayed in the conversation screen is respectively associated with the at least one display element in the conversation screen (i.e. display information about the cost and availability of parking, such as the number of available spaces, for each parking lot. The information regarding the indicated parking spaces may be provided textually, and/or in a graphical manner. For instance, parking locations may be color coded based on availability of parking. A graphical indication may also be used to indicate relative cost of parking (FIG. 7 and par. 56-57). A user enters a start and a destination location. Computer 102 transmits the information to server 106. Mapping portal 110 in server 106 receives and processes the start location and destination location information, and generates map data. Server 102 transmits the map data to computer 102. Computer 102 displays a map 112 based on the information received from the server (FIG. 1 and par. 35). Examiner note: when the map information changes, updated parking information is obtained from the server and displayed by the computer).


Conclusion

4.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner, Art Unit 2175
December 16, 2022